Citation Nr: 0937185	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for asthma, to include as 
due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

On a VA Form 9 which was received by VA in November 2007, the 
Veteran indicated that he desired to attend a hearing to be 
conducted by a Veteran's Law Judge at his local RO.  In 
December 2007, a statement was received from the Veteran 
indicating that he no longer desired to attend a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to service connection for 
asthma which he opines is due to exposure to mustard gas 
while on active duty.  He has reported that he had full body 
exposure to mustard gas while participating in chemical, 
biological and radiological training during active duty.  

The mustard gas protocols set forth in the VBA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, 
and Training Letter 05-01 document the development required 
for claims involving mustard gas.  VA must request evidence 
of full-body exposure to mustard gas or lewisite if the 
Veteran alleges such exposure and he is claiming service 
connection for a disability listed in 38 C.F.R. § 3.316(a).  
The Board notes that 38 C.F.R. § 3.316(a) includes asthma.  
The first development step is that an email message must be 
sent to the Compensation and Pension Service's mustard gas 
mailbox requesting verification of full-body exposure.  In 
November 2006, the RO requested the verification set out 
above.  The same month, the RO was informed that the Veteran 
was not listed by the Department of Defense on the mustard 
gas database of test participants.  

M21-1MR, Part IV, Subpart ii, Chapter 1, Section F 22.d 
provides that, if the Veteran is not listed in the Department 
of Defense database for mustard gas exposure, the RO must 
mail documentation of the Veteran's exposure to Department of 
Veterans Affairs Compensation and Pension Service (212), 
ATTN: Mustard Gas Manager, 810 Vermont Ave, NW Washington, DC 
20420.  The documentation should include the following: the 
veteran's full name, service number, Social Security number, 
and full organizational designation (unit, company, division, 
etc.) at the time of alleged exposure(s); the number of 
exposures; the date of the alleged exposure(s) (month and 
year); the geographical location of the alleged exposure(s); 
the type of activity the veteran was engaged in at the time 
of each exposure, such as basic training or involvement in a 
test or experiment; details of the exposure, including the 
length of time the veteran was exposed, the procedures that 
were followed before, during, and after the exposure; the 
effect of the exposure on the veteran's body and whether the 
veteran received medical treatment following exposure; a copy 
of the veteran's military personnel file; and any 3-inch by 
5-inch index card in the service records documenting exposure 
to mustard gas or Lewisite.  Upon receipt, C&P Service will 
forward this documentation to the Deployment Health 
Directorate for a determination regarding exposure.  

A review of the claims file demonstrates that the RO has not 
performed the second step for developing claims based on 
exposure to mustard gas.  There is no evidence in the claims 
file documenting that a request for verification of exposure 
to mustard gas along with the accompanying documentation had 
been sent to the VA Mustard Gas Manager.  The Board notes the 
RO seemed to indicate in its September 2007 decision that the 
second development step was not completed because there were 
no service personnel records of the Veteran's to submit.  The 
Board does not read the VBA Adjudication Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section F, as requiring the 
Veteran's military personnel file prior to attempting to 
verify the Veteran's exposure.  The manual directs that the 
documentation should include the Veteran's military personnel 
file but it does not mandate this.  Furthermore, there are 
some military personnel records associated with the claims 
file to include the Veteran's discharge certificate and a 
copy of a certificate of participation in chemical, 
biological and radiological training.  The evidence in the 
claims file includes the majority of the documentation 
requested under VBA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F 22.d with the exception of 
the Veteran's complete service personnel records and the 
index card.  The Board finds the evidence of record is 
sufficient to proceed to the second stage of the mustard gas 
exposure verification process to aid in corroboration of the 
Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for respiratory problems since 
2007.  After securing any necessary 
releases, obtain these records which have 
not been associated with the claims file.  

2.  Development for confirmation of 
exposure to mustard gas or Lewisite 
should be conducted in compliance with 
M21-1MR, IV.ii.1.F.22 to specifically 
include development which complies with 
M21-1MR, IV.ii.1.F.22.d. to the extent 
possible.  

3.  After completion of the above, review 
the expanded record, and readjudicate the 
issue of entitlement to service 
connection for asthma, to include as due 
to mustard gas exposure.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case if the issue remains denied and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

